                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA          :         Hon. Freda L. Wolfson

              v.                             Criminal No. 19-00 180 (FLW)

JAMES R. BEAUVIL                             SCHEDULING ORDER



     This matter having come before the Court for arraignment; and the

United States being represented by Craig Carpenito, United States

Attorney for the District of New Jersey (by Lauren E. Repole, Assistant

U.S. Attorney, appearing); and the Defendant being represented by

Charles M. Moriarty, Esq.; and the        parties having met and conferred

prior to arraignment and having determined that this matter may be

treated as a criminal case that does not require extensive discovery

within the meaning of paragraph 3 of this Court’s Standing Order for

Criminal Trial Scheduling and Discovery; and the parties having agreed

on a schedule for the exchange of discovery and the filing and argument

of pretrial motions; and the Court having accepted such schedule, and

for good cause shown,

      It is on this 25th day of March, 2019, ORDERED that:

      1. The Government shall provide all discovery required by Federal

Rule of Criminal Procedure 16(a)(1) on or before April 12, 2019.

      2. The Government shall provide exculpatory evidence, within the

meaning of Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, on or


                                      1
before April 12, 2019. Exculpatory evidence that becomes known to the

Government after that date shall be disclosed reasonably promptly after

becoming known to the Government.

        3. The Defendant shall provide all discovery required by Federal

Rule of Criminal Procedure 16(b)(1) on or before May 10, 2019.

        4.   The Defendant shall provide any and all notices required by

Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3 on or before

May 10, 2019.

        5. The following shall be the schedule for pretrial motions in this

matter:

             a)    The Defendant shall file any and all pretrial motions,

pursuant to Federal Rules of Criminal Procedure 12(b) and 41(h), in the

manner set forth in L. Civ. R. 7.1, on or before June 7, 2019;

             b)   The Government shall file any response to the Defendant’s

pretrial motions on or before June 28, 2019;

             c)    The Defendant shall file any reply on or before July 12,

2019;

             d) Oral argument on pretrial motions shall be held on a date to

be set; and

             e)    Pursuant to paragraphs 17 to 21 of the Court’s Standing

Order No          15-2, the Court shall, in consultation with the parties,

schedule a final pretrial conference that will be held no sooner than two

(2) weeks following the disposition of pretrial motions.    If appropriate, a


                                        2
trial date will be set at this final pretrial conference.



                                                     j
                                        Hon ablireda L. o1fson
                                        Unitd States District Judge




                                        3
